Exhibit 99.1 IMMEDIATE RELEASE POOL CORPORATION DECLARES QUARTERLY CASH DIVIDEND COVINGTON, LA (August 5, 2010) Pool Corporation (NASDAQ/GSM:POOL) announced today that its Board of Directors declared a quarterly cash dividend of$0.13 per share. The dividend will be payable on September2,2010 to holders of record on August16,2010. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 290 sales centers in North America and Europe, through which it distributes more than 100,000 national brand and private label products to roughly 70,000 wholesale customers.For more information about POOL, please visit www.poolcorp.com. CONTACT: Craig K. Hubbard Investor Relations craig.hubbard@poolcorp.com
